            Case 1:19-cv-00547-SM Document 1 Filed 05/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                       FOR THE
                             DISTRICT OF NEW HAMPSHIRE

*******************************************
Bobbie-Sue Baker                          *
                                          *
v.                                        *                  Docket No.    ____________
                                          *
Brothers Property Management Corporation  *                  JURY TRIAL DEMANDED
d/b/a Mountain View Grand Resort & Spa    *
*******************************************

               NOTICE OF REMOVAL BY DEFENDANT PURSUANT TO
               28 U.S.C. § 1441 (Federal Question—28 U.S.C. § 1331), AND
                        28 U.S.C. § 1446 (Procedure for Removal)

       NOW COMES Defendant Brothers Property Management Corporation d/b/a Mountain

View Grand Resort & Spa (the “Resort”), by its counsel, Gallagher, Callahan & Gartrell, PC, and

submits this Notice of Removal pursuant to 28 U.S.C. § 1441 (Federal Question—28 U.S.C.

§ 1331), and 28 U.S.C. § 1446 (Procedure for Removal), and says as follows:

       1.      Ms. Bobbi-Sue Baker (“Plaintiff”) filed a Charge of Discrimination

(“Complaint”) alleging discrimination and retaliation against her on the basis of sex in violation

of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq. and N.H. RSA 354-A et seq with

the New Hampshire Commission for Human Rights (the “NHCHR”), Case EG (H)(R) 0211-16

and the Equal Employment Opportunity Commission “EEOC”), EEOC 16D-2016-00207, which

the Resort denied. See Exhibit A- Charge of Discrimination and Notice of Charge of

Discrimination (3 pages).

   2. On March 25, 2019, the NHCHR made a determination of probable cause.

   3. In accordance with NHRSA 354-A:21-a, on May 1, 2019 the Resort filed a timely

Petition for Removal from the NHCHR to Coos Superior Court. See Exhibit B – Petition to

Remove with Notices (7 pages).
               Case 1:19-cv-00547-SM Document 1 Filed 05/21/19 Page 2 of 3



         4.       The NHCHR closed its file. See Exhibit C – letter dated May 8, 2019 (1 page).

         5.       The Coos Superior Court action was docketed as Bobbi Sue Baker v. Brothers

Property Management Corporation d/b/a Mountain View Grand Resort & Spa (Docket No. 214-

2019-CV-00063). See id.

         6.       To date, no other documents detailing process, pleadings, or orders have been

served on the Resort, and no proceedings have transpired, in the state court action. See 28 U.S.C.

§ 1446(a).

         7.       This civil action is removable under 28 U.S.C. § 1441 and 28 U.S.C. § 1446

because Plaintiff alleges in the Complaint that the Resort violated federal law under Title VII of

the Civil Rights Act, 42 U.S.C. § 2000e et seq.

         8.       The United States District Court for the District of New Hampshire has proper

subject matter jurisdiction and venue over the claims in this action.

         9.       The Resort has a right to remove, and agrees to remove, this action to federal

court.

         10.      The time for removal of this action has not expired.

         11.      The Resort properly removed the Charge of Discrimination to New Hampshire

superior court on May 1, 2019 and the action was docketed on the same day. 28 U.S.C.

§ 1446(b)(1); Swirka v. Liberty Mut. Ins. Co., 2018 DNH 215, at *4–5 (holding that for purposes

of 28 U.S.C. § 1446, the thirty-day removal period begins to run when the defendant’s removal

petition is docketed with the superior court).

         12.      A copy of this Notice of Removal is being sent to Plaintiff, c/o her counsel of

record (Exhibit D), and to the Coos Superior Court (Exhibit E).




                                                   2
             Case 1:19-cv-00547-SM Document 1 Filed 05/21/19 Page 3 of 3



       13.      A certified copy of the state court record will be filed within fourteen (14) days of

filing this Notice of Removal. See Local Rule 81.1(c).

       14.      A Civil Cover Sheet is filed herewith. (Exhibit F).

                                       Respectfully submitted,
                                       BROTHERS PROPERTY MANAGEMENT
                                       CORPORATION d/b/a MOUNTAIN VIEW GRAND
                                       RESORT & SPA
                                       By Its Counsel,
                                       GALLAGHER, CALLAHAN & GARTRELL, P.C.

Dated: May 21, 2019                            /s/ Charles P. Bauer
                                               Charles P. Bauer, Esquire (NH Bar #208)
                                               214 North Main Street
                                               Concord, NH 03301
                                               (603) 545-3651/ bauer@gcglaw.com

                                 CERTIFICATE OF SERVICE

       I, Charles P. Bauer, Esquire, hereby certify that a copy of the foregoing was sent to Clerk
of Court, Coos Superior Court, and Megan Douglass, Esquire, Claimant’s counsel, via regular
mail and email.

Dated: May 21, 2019                            /s/ Charles P. Bauer
                                               Charles P. Bauer, Esquire (NH Bar #208)




                                                  3
